DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 6, filed 14 September 2020, in view of the amendments with respect to claims 4-5 and 9-12 have been fully considered and are persuasive.  The objections of the claims have been withdrawn. 
Applicant’s arguments, see page 6, filed 14 September 2020, in view of the amendments with respect to claims 1-2, 6-7, and 13 have been fully considered and are persuasive.  The 101 rejection of the claims has been withdrawn. 
Applicant’s arguments, see pages 6-9, filed 14 September 2020, in view of the amendments with respect to claims 1, 4-6, 9-13, and 15 have been fully considered and are persuasive.  The prior art rejections of the claims have been withdrawn. 

Allowable Subject Matter
Claims 1, 4-6, 9-13, and 15 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308.  The examiner can normally be reached on Monday - Friday 8:00am - 4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN T VAN ROIE/Examiner, Art Unit 2469